          Case 1:19-cv-09577-PAE Document 20 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SARAH PATELLOS, et al.

                                       Plaintiffs,                      19 Civ. 9577 (PAE)
                        -v-
                                                                              ORDER
HELLO PRODUCTS, LLC,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On June 26, 2020, defendant filed a motion to dismiss the complaint under Rule 12 of the

Federal Rules of Civil Procedure. Dkt. 18. Although plaintiff previously amended its complaint

before serving defendant, see Dkt. 6 (First Amended Complaint), under Rule 15, the Court is to

“freely give leave” to further amend a complaint “when justice so requires.”

       Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint in

response to the motion to dismiss by July 17, 2020. No further opportunities to amend will

ordinarily be granted. If plaintiff does amend, by August 7, 2020, defendant shall: (1) file an

answer; (2) file a new motion to dismiss; or (3) submit a letter to the Court, copying plaintiff,

stating that they rely on the previously filed motion to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by July 17, 2020. Defendants’ reply, if any, shall be served

by July 24, 2020. At the time any reply is served, the moving party shall supply the Court with




1
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.
         Case 1:19-cv-09577-PAE Document 20 Filed 06/29/20 Page 2 of 2



an electronic courtesy copy of all motion papers, as PDF files, by emailing them to:

engelmayernysdchambers@nysd.uscourts.gov


       SO ORDERED.


                                                        PaJA.�
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: June 29, 2020
       New York, New York




                                              2
